DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 29, 35 and 41 are amended by Examiner’s amendment.
Claims 29-45 are pending and are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Christina Mannino (Reg. No. 58373) on 3/18/21.
	The application has been amended as follows:

	29.  (Currently amended)  An agricultural field management system comprising:
	a plurality of communication devices each secured on one of monitored objects arranged in an agricultural field, and configured to send an electromagnetic wave indicating an identification information thereof;
	a management machine configured to move in the agricultural field; and 

	wherein when the management machine moves along each of the communication devices, the management machine is configured to be controlled by a software to,
		receive the electromagnetic wave indicating the identification information of each of the communication devices, 
		detect a position of each of the communication devices based on a signal from a navigation satellite when an intensity of the received electromagnetic wave is equal to or greater than a predetermined value, each detected position indicating [[as]] a measurement information unique to a respective one of the communication devices outputting the received electromagnetic wave, and 
		store the identification information associated with the measurement information for each of the communication devices, and 
send [[it]]the identification information associated with the measurement information for each of the communication devices to the server.  

	35.  (Currently amended)  An agricultural field management method for an agricultural field management system, the agricultural field management system comprising a plurality of communication devices each secured on one of monitored objects arranged in an agricultural field, a management machine to move in the agricultural field, and a server to communicate with the management machine, 
	the agricultural field management method comprising: 

	receiving the electromagnetic wave by the management machine which moves along each of the communication devices;
	detecting a position of each of the communication devices based on a signal from a navigation satellite when an intensity of the received electromagnetic wave is equal to or greater than a predetermined value, each detected position indicating [[as]] a measurement information unique to a respective one of the communication devices outputting the received electromagnetic wave; and 
	storing in the management machine, the identification information associated with the measurement information for each of the communication devices, and 
sending [[it]] the identification information associated with the measurement information for each of the communication devices to the server.  

	41.  (Currently amended)  A management machine capable of flying in an agricultural field and communicating with a server and a plurality of communication devices, each of the communication devices being secured on one of monitored objects arranged in an agricultural field, and configured to send an electromagnetic wave indicating an identification information thereof, 
	the management machine comprising a multicopter flying along each of the communication devices, 
	wherein the management machine is configured to be controlled by a software to,

		detect a position of each of the communication devices based on a signal from a navigation satellite when an intensity of the received electromagnetic wave is equal to or greater than a predetermined value, each detected position indicating [[as]] a measurement information unique to a respective one of the communication devices outputting the received electromagnetic wave, and 
		store the identification information associated with the measurement information for each of the communication devices, and 
send [[it]] the identification information associated with the measurement information for each of the communication devices to the server.  

Reasons for Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is US20170372137 ("Kumar"), US20160202227 ("Mathur"), and US20190265735 ("Ishikawa").

	Kumar discloses systems, devices, and methods for data-driven precision agriculture through close-range remote sensing with a versatile imaging system. This imaging system can be deployed onboard low-flying unmanned aerial vehicles (UAVs) and/or carried by human scouts. Additionally, the present technology stack can include methods for extracting actionable intelligence from the rich datasets acquired by the imaging system, as well as visualization techniques for efficient analysis of the derived data products. In this way, the present systems and methods can help specialty crop growers reduce costs, save resources, and optimize crop yield.
	Mathur discloses a device that may receive sensor data from a sensor device located on a particular farm. The device may identify an alert, associated with the particular farm, based on the sensor data and using a model. The model may be created based on imagery data and numeric data relating to a group of farms. The device may determine, using the model, a recommended course of action to address the alert, and provide, to a user device associated with the particular farm, the recommended course of action.
	Ishikawa discloses a flight control device that comprises a route information acquisition unit, a position identification unit, an environmental information acquisition unit, and a flight control unit. The route information acquisition unit acquires route information related to a route of an unmanned aerial vehicle that has been set in advance. The position identification unit acquires positional information for identifying the position of the unmanned aerial vehicle, and identifies the position of the unmanned aerial vehicle based on the acquired positional information. The environmental 
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 29, 35 and 41. The prior art does generally discuss key elements related to claimed invention, including a UAV flying through an agricultural environment, determining positions of the UAV, receiving electromagnetic wave information from a plurality of devices in the agricultural environment, among others. However, the claimed invention also recites aspects regarding: wherein when the management machine moves along each of the communication devices, the management machine is configured to be controlled by a software to, receive the electromagnetic wave indicating the identification information of each of the communication devices, detect a position of each of the communication devices based on a signal from a navigation satellite when an intensity of the received electromagnetic wave is equal to or greater than a predetermined value, each detected position indicating a measurement information unique to a respective one of the communication devices outputting the received electromagnetic wave, and store the identification information associated with the measurement information for each of the communication devices, and send the identification information associated with the measurement information for each of the 
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663